ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Gibbs & Cox, Inc.                            )      ASBCA No. 59721
                                             )
Under Contract No. NOOl 78-04-D-4055         )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Lindsay M. Paulin, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Lawrence S. Rabyne, Esq.
                                                     Senior Trial Attorney
                                                     Defense Contract Management Agency
                                                     Arlington Heights, IL

       OPINION BY ADMINISTRATIVE JUDGE LYNDA T. O'SULLIVAN

      The parties in this appeal have settled their dispute and have submitted to the
Board a Joint Stipulation for Entry of Judgment.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$4,500,000. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
21 December 2012 until date of payment.

      Dated: 26 August 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals



(Signatures continued)
 I concur
                                                lc:M
  /~#*-
 MARK N. STEMPLER
 Administrative Judge
                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59721, Appeal of Gibbs &
Cox, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2